FILE COPY




                                  No. 07-15-00304-CV


In re R. Wayne Johnson, Relator            §     Original Proceeding

                                           §     September 14, 2015

                                           §     Opinion Per Curiam

                                           §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated September 14, 2015, it is ordered,

adjudged and decreed that relator’s petition for writ of mandamus is dismissed.

                                         oOo